DETAILED ACTION
This Office Action is in response to Applicant's Response filed on 11/23/2021 for the above identified application.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
Response to Amendment
The Amendment filed on 11/23/2021 has been entered.  
Claims 1-6, 8-15, and 17-19 are amended.  Claims 1-6, 8-15, and 17-19 are pending in the application.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 10-14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Yong et al. (US 2014/0243098 A1 hereinafter Yong) in view of Oztaskent et al. (US 2014/0067825 A1 hereinafter Oztaskent).

egarding Claim 1, Yong teaches a method for media content-based interaction performed at a device for media content-based interaction ([0056] a method of presenting activity feed; activity such as playing a game, uploading a video, watching a video, liking a product, rating a game, etc.; activity feed displayed on the user’s television or handheld device; [0029] activity feeds based on the title of the media (game) – thus, the media content based interaction) comprising a processor and a memory for storing program instructions to be executed by the processor ([0057] computing device to implement the activity feeds; as shown in fig. 9, the computing device includes a memory 904, processor 906, activity feed applications programmed in a memory and executed by processor.  See fig. 9), the method comprising: 
receiving an acquisition operation for dynamic of a logged-in user on a media page ([0022] fig. 2 shows  screenshots of accessing a news feed.  See fig. 2 - it shows selecting "More News" takes the user to the "News Feed" view (i.e., the acquisition operation for dynamic of a logged-in user on a media page); fig. 3 shows screenshots of an activity feed on a user's profile page and an activity feed on a mobile app; [0060]the blocks are computed for the newsfeed for each user; the aggregations are filtered based on privacy and preferences); 
triggering, in response to the acquisition operation for dynamic, to determine whether the logged-in user is a user who marks a piece of media content (See fig. 2 - it shows selecting "More News" takes the user to the "News Feed"/ activity feed view; [0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc.; some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game ,  
acquiring dynamic data of the logged-in user and dynamic data of a friend associated with the logged-in user in response to the acquisition operation for dynamic (See fig. 2 - it shows selecting "More News" takes the user to the "News Feed"/ activity feed view; [0056] game console receive activity feed which includes activity feed stories (i.e., dynamic data); [0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc. – thus, acquiring dynamic data of the logged-in user and dynamic data of a friend associated with the logged-in user in response to the acquisition operation for dynamic),  wherein the dynamic data comprises marking on a piece of media content and interaction information associated with the marked media content, wherein marking the piece of media content refers to marking the piece of media content as favorite media content ([0022] as shown in fig.1, some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc.; some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc.; [0055] activity stories include liked content, which ;  
displaying the dynamic data of the logged-in user and the dynamic data of the friend on a display page for dynamic ([0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc. – thus, displaying dynamic data of the user and dynamic data of the friend on the activity feed (i.e., display page for dynamic)). 
 However, Yong fails to expressly teach wherein acquiring, in a case that the logged-in user is the user who marks the piece of media content, dynamic data of the logged-in user and dynamic data of a friend associated with the logged-in user and stopping responding to the acquisition operation for dynamic in a case that the logged-in user is not the user who marks the piece of media content; determining a friend who marks the same piece of media content as the logged-in user based on the dynamic data of the logged-in user and the dynamic data of the friend; and informing the determined friend to the logged-in user.
 In the same field of endeavor, Oztaskent teaches wherein acquiring, in a case that the logged-in user is the user who marks the piece of media content, dynamic data of the logged-in user and dynamic data of a friend associated with the logged-in user and stopping responding to the acquisition operation for dynamic in a case that the logged-in user is not the user who marks the piece of media content ([0050] if a user browsing the website is registered with a social media service, then he or she will have the option to affirm, vote, support, like or confirm this show by clicking on the affirmation button 406 (i.e., logged-in user marking the piece of media content); the user will also be able to see which one of their friends from their social network in the social media service have also liked, supported, affirmed or confirmed the given program—both when logged into their social media service and directly on the website 400 itself.  Thus, when the user is not logged in, the acquisition operation for dynamic won't be performed (i.e., stopping responding to the acquisition operation for dynamic in a case that the logged-in user is not the user who marks the piece of media content); determining a friend who marks the same piece of media content as the logged-in user based on the dynamic data of the logged-in user and the dynamic data of the friend and informing the determined friend to the logged-in user ([0050] if a user browsing the website is registered with a social media service, then he or she will have the option to affirm, vote, support, like or confirm this show; the user will also be able to see which one of their friends from their social network in the social media service have also liked, supported, affirmed or confirmed the given program; next to the affirmation button 406 it might say “User A, User B, User C like/support this” wherein Users A-C are friends or contacts of the user).
 It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein acquiring, in a case that the logged-in user is the user who marks the piece of media content, dynamic data of the logged-in user and dynamic data of a friend associated with the logged-in user and stopping responding to the acquisition operation for dynamic in a case that the 
 
As to dependent Claim 2, Yong in view of Oztaskent teach all the limitations of Claim 1. Yong further teaches wherein jumping to the display page for dynamic of the logged-in user ([0022] fig. 2 shows screenshots of accessing a news feed.  See fig. 2 - it shows selecting "More News" takes the user to the "News Feed" view (i.e., the acquisition operation for dynamic of a user on a media page); fig. 3 shows screenshots of an activity feed on a user's profile page and an activity feed on a mobile app); displaying a piece of media content marked by the logged-in user and a piece of media content marked by the friend on the display page for dynamic and displaying the interaction information associated with the marked media content at a position adjacent to the marked media content ([0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc.; some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc. – thus, the activity feed stories/ dynamic data comprises marking on a piece of media content and interaction information 

As to dependent Claim 3, Yong in view of Oztaskent teach all the limitations of Claim 1. Yong further teaches wherein acquiring input information on the display page for dynamic and updating the input information to the dynamic data of the logged-in user or the dynamic data of the friend ([0028] activity feeds enable submitting an activity story for the user, resharing an activity story from someone else, submitting a comment and indicating that the user likes a story – thus, acquiring input information on the display page; [0022] activity feed stories shows items such as user’s feed stories, feed stories from user’s friends, etc.; fig. 3 shows screenshots of an activity feed on a user's profile page and an activity feed on a mobile app; [0029] activity feeds based on the title of the media (game); friend A playing US version of the video game X and friend B playing the German version of video game X, the activity shown in their title feeds; [0030] the aggregator updates the title’s (game) feed – i.e., game activity feed; [0060] the aggregation/ filtering in real-time – thus, updating the input information to the dynamic data of the user and friend of the user).

As to dependent Claim 4, Yong in view of Oztaskent teach all the limitations of Claim 3. Yong further teaches wherein acquiring the interaction information from the dynamic data of the user and displaying the acquired interaction information ([0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed displaying the acquired interaction information in response to an interaction viewing operation of the logged-in user ([0022] fig. 2 shows screenshots of accessing a news feed.  See fig. 2 - it shows selecting "More News" takes the user to the "News Feed" view (i.e., the acquisition operation for dynamic of a user on a media page); fig. 3 shows screenshots of an activity feed on a user's profile page and an activity feed on a mobile app).

As to dependent Claim 5, Yong in view of Oztaskent teach all the limitations of Claim 1. Yong further teaches wherein receiving marking on another piece of media content by the user on the media page and updating the received marking to the dynamic data of the logged-in user ([0022] as shown in fig. 1, activity stories shows items such as user’s feed stories, feed stories from user’s friends, etc.; some of the activity feed stories include a video being shared by the contact, purchase/ download of a game by a user, a movie/ game review, information about user streaming a movie, user liking a show, etc.; [0028] activity feeds enable submitting an activity story for the user, resharing an activity story from someone else, submitting a comment and indicating that the user likes a story; [0030] the aggregator updates the title’s (game) feed – i.e., game activity feed; [0060] the aggregation/ filtering in real-time – thus, when  .

Claims 10-14 are device claims corresponding to the method claims 1-5 above.  Therefore, Claims 10-14 are rejected for the same reason as the method claims 1-5 above.

Claim 19 is a medium claim corresponding to the method claim 1 above.  Therefore, Claims 19 is rejected for the same reason as the method claim 1 above.  Yong further teaches a non-transitory computer readable medium storing computer programs, wherein, the computer programs comprise computer instructions ([0057] storage device 912 include hard drive, CDROM, CDRW, DVD. Ultra HD drive, flash memory, etc.; the activity feed application to perform the activity feed method stored in the storage device 912 as applications).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Oztaskent, further in view of Evans et al. (US 2015/0213491 A1 hereinafter Evans).
As to dependent Claim 6, Yong in view of Oztaskent teach all the limitations of Claim 5.  However, Yong and Oztaskent fail to expressly teach wherein after receiving marking on another piece of media content by the user on the media page, counting the number of pieces of media content marked by the logged-in user and the number of pieces of media content marked by the friend and displaying a result of the counting, in response to a marking number viewing operation of the logged-in user.
In a similar field of endeavor, Evans teaches a method for optimizing communication about entertainment events (see Abstract) wherein after receiving marking on another piece of media content by the user on the media page, counting the number of pieces of media content marked by the logged-in user and the number of pieces of media content marked by the friend and displaying a result of the counting, in response to a marking number viewing operation of the logged-in user ([0102] the user can click a heart to pick any event on the concert calendar (i.e., marking on a piece of media content); the user has My Picks page where their selected picks are viewable, which the user can access using the My Picks button 860; [0109] fig. 9 shows My Picks view information; [0120] fig. 14 shows friend recommendation view information; by selecting the Friends Pick tab 1410, the events picked by the user’s social friends are listed. See figs. 9 and 10 – it shows the number of pieces of media content marked by the user (see “7 picks”, as shown in fig. 9) and the number of pieces of media content marked by the friend (see “14 picks” for friend Tim Connors, as shown in fig. 14) in response to user selecting the tab (i.e., marking number viewing operation)).  
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein after receiving marking on another piece of media content by the user on the media page, counting the number of pieces of media content marked by the logged-in user and the number of 

Claim 15 is a device claim corresponding to the method claim 6 above.  Therefore, Claim 15 is rejected for the same reason as the method claim 6 above.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Oztaskent, further in view of Zuckerberg et al. (US 2008/0040673 A1 hereinafter Zuckerberg).

As to dependent Claim 8, Yong in view of Oztaskent teach all the limitations of Claim 1.  However, Yong and Oztaskent fail to expressly disclose wherein receiving a viewing operation for dynamic to the friend of the logged-in user, acquiring the dynamic data of the friend in response to the viewing operation for dynamic, and displaying the acquired dynamic data of the friend on a page for dynamic of the friend.
In a similar field of endeavor, Zuckerberg teaches a method for displaying a news feed in social network environment (see Abstract) wherein receiving a viewing operation for dynamic to the friend of the logged-in user, acquiring the dynamic data of the friend in response to the viewing operation for dynamic, and displaying the acquired dynamic data of the friend on a page for dynamic of the friend ([0016] a viewing user request a news feed (mini-feed) about a subject user; [0017] a subject user include a user, an association of users, etc.; [0042]-[0043] fig. 4 shows the screen shot of news items regarding the subject user named “Sarah”; news items in the form of stories are displayed; the news items include activities – thus, receiving a viewing operation for a dynamic to the friend of a user, acquiring and displaying the dynamic data of the friend on a page for dynamic of the friend.  See fig. 4 – it shows the display of data of friend/ Sarah).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein receiving a viewing operation for dynamic to the friend of the logged-in user, acquiring the dynamic data of the friend in response to the viewing operation for dynamic, and displaying the acquired dynamic data of the friend on a page for dynamic of the friend, as taught by Zuckerberg into Yong and Oztaskent.  Doing so would be desirable because it would provide a way for dynamically presenting a news feed about a particular person (Zuckerberg [0003]), thereby enhancing user convenience. 

Claim 17 is a device claim corresponding to the method claim 8 above.  Therefore, Claim 17 is rejected for the same reason as the method claim 8 above.


Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yong in view of Oztaskent, further in view of Fedorov et al. (US 2013/0073632 A1 hereinafter Fedorov).

As to dependent Claim 9, Yong in view of Oztaskent teach all the limitations of Claim 1.  However, Yong and Oztaskent fail to expressly disclose wherein receiving a cancelling mark operation of the logged-in user or the friend and updating the dynamic data of the logged-in user or the dynamic data of the friend in response to the cancelling mark operation.
In a similar field of endeavor, Fedorov teaches a social networking system (see Abstract) wherein receiving a cancelling mark operation of the logged-in user or the friend and updating the dynamic data of the logged-in user or the dynamic data of the friend in response to the cancelling mark operation ([0040] the selection of link to skip the song indicate that the user is not interested in the song or dislike it (i.e., cancelling mark operation) and this information passed to the social networking system; [0041] reports an action taken in real-time to the social networking system; communicate the action to other users of the social networking system through newsfeed  – thus, updating the dynamic data of the user in response to the cancelling mark operation).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated wherein receiving a cancelling mark operation of the logged-in user or the friend and updating the dynamic data of the logged-in user or the dynamic data of the friend in response to the cancelling mark operation, as taught by Fedorov into Yong and Oztaskent.  By doing so, the social networking system may maintain many different types of objects and the interactions among these objects, thereby generating an extremely rich store of socially relevant (Fedorov [0004]).  

Claim 18 is a device claim corresponding to the method claim 9 above.  Therefore, Claim 18 is rejected for the same reason as the method claim 9 above.

Response to Arguments
35 U.S.C. § 112(a): Applicant’s amendments to the claims have overcome the 112(a) rejections previously set forth.

35 U.S.C. §103: In the remarks, Applicant argues that Yong and Partovi fail to teach or suggest "triggering, in response to the acquisition operation for dynamic, to determine whether the logged-in user is a user who marks a piece of media content, acquiring, in a case that the logged-in user is the user who marks the piece of media content, dynamic data of the logged-in user and dynamic data of a friend associated with the logged-in user in response to the acquisition operation for dynamic, and stopping responding to the acquisition operation for dynamic in a case that the logged-in user is not the user who marks the piece of media content, wherein the dynamic  data comprises marking on a piece of media content and interaction information associated with the marked media content, wherein marking the piece of media content refers to marking the piece of media content as favorite media content" as recited in amended independent Claim 1 and similar limitations in Claims 10 and 19.
Applicant's arguments with respect to the 103 rejections have been considered, but are moot in view of new ground of rejection made under 35 U.S.C. § 103.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REJI KARTHOLY whose telephone number is (571)272-3432.  The examiner can normally be reached on Monday - Thursday 7:30 am - 3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/R.K./
Examiner, Art Unit 2143         

/JENNIFER N WELCH/Supervisory Patent Examiner, Art Unit 2143